TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00247-CV


                                     Brian Holtz, Appellant

                                                 v.

                           The Attorney General of Texas, Appellee


              FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-14-006098, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on July 22, 2019. On August 28, 2019, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by September 9, 2019, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: October 31, 2019